Opinion filed October 21, 2010




                                            In The


   Eleventh Court of Appeals
                                          __________

                                     No. 11-10-00228-CV
                                         __________

                MIN RONG ZHENG AND FA WU MA, Appellants

                                               V.

               BRIDGESTONE FIRESTONE NORTH AMERICAN
                         TIRE, L.L.C., Appellee


                           On Appeal from the 358th District Court

                                      Ector County, Texas

                                 Trial Court Cause No. D-120,041


                            MEMORANDUM OPINION
       Min Rong Zheng and Fa Wu Ma’s motion for extension of time in which to file a notice
of appeal was overruled on September 30, 2010. Bridgestone Firestone North American Tire,
L.L.C. has now filed in this court a motion to dismiss. The motion is granted, and the appeal is
dismissed.


October 21, 2010                                            PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.